          Case 3:20-cv-00234-JWD-EWD             Document 4       06/08/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

CALEB J. ARMSTRONG (#701443)                                          CIVIL ACTION

VERSUS                                                                NO. 20-234-JWD-EWD

LOUISIANA PRISON ENTERPRISES

                                             RULING

         On or about April 15, 2020, the pro se Plaintiff, a person confined at the Louisiana State

Penitentiary, Angola, Louisiana, filed a Complaint with this Court alleging civil rights violations

pursuant to 42 U.S.C. § 1983.1 Pursuant to correspondence dated May 4, 2020, the Court directed

Plaintiff to submit a Complaint on an approved form and to either submit a properly completed

Motion to Proceed in Forma Pauperis or pay the full filing fee.2 The correspondence advised

Plaintiff he must correct the deficiencies within twenty-one (21) days and advised him that failure

to do so would result in dismissal of his suit without further notice.3

         A review of the record by the Court reflects that, despite notice, Plaintiff has failed to

respond to the Court’s directives. As such, Plaintiff’s action shall be dismissed without prejudice

for failure to correct the deficiencies of which he was notified. Accordingly,

         IT IS HEREBY ORDERED that the above-captioned proceeding be DISMISSED

WITHOUT PREJUDICE. Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on June 8, 2020.

                                                 S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
1
  R. Doc. 1.
2
  R. Doc. 2.
3
  R. Doc. 2.
